DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blease et al. (US 2003/0051633).
	Regarding claims 1-2, 5, 9-10, 13, 15-16 and 18
Blease teaches a magenta ink using acid red dyes (abstract).
Blease teaches that a black colorant may be used in combination (i.e. mixture requiring mixing) with the dye mixture (0056)
Blease teaches the use of about 0.2 to about 10 wt % of a black dye based on the ink jet composition, and about 70 to about 99 wt % of a magenta anthrapyridone dye in the dye mixture (paragraph 0061).
The amount of dye and the range of the ratio of red or magenta dye to black dye overlaps with the claimed ratio, as such the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 3-4, 11-12 and 17
Blease teaches that as the black dye, that direct black 19, direct black 154, and direct black 168 may be used. (paragraph 0030). It is noted that these are all azo direct black dyes.
Regarding claim 6
In re Kerkhoven, 205 U.S.P.Q. 1069.
Regarding claims 7, 14 and 19
Blease teaches the use of a humectant (paragraph 0062), the use of water-miscible organic solvents and that these solvents can help the ink penetrate the substrate (i.e. penetrant) (paragraph 0064), the use of a surfactant (paragraph 0066), and water (abstract).
Regarding claims 8 and 20
Blease teaches a magenta dye (paragraph 0027), a cyan dye (paragraph 0028), and a yellow dye (paragraph 0029). It would be obvious to make an ink set of these three colors for printing color images.
Response to Arguments
	Applicants argue against the prior art rejection(s). 
	Applicants argue that the examiner has misinterpreted the reference, and that the reference does not suggest the use of a mixture having both the magenta anthrapyridone dye and a black dye (i.e. colorant). This is not persuasive as paragraph 0061 clearly teaches that the composition, i.e. dye mixture, that about 70 to about 99% of the magenta anthrapyridone dye. Paragraph 0061 also clearly teaches that the ink-jet 
	Applicants argue that there is nowhere in the reference that a mixture of means anything other than a mixture of red and magenta dyes. This is not persuasive as paragraph 0061 that the above dyes (i.e. the black dyes) are used in an ink jet composition, and that the composition comprises a dye mixture comprising a magenta dye.
	Applicants argue that an ink composition comprises more than just a dye or colorant. While this may be true it is not persuasive as examiner never argued that an ink did not contain additional components.
	Applicants argue that there is nothing in paragraph 0061 which specifically states anything about the dye mixture including a black dye. This is not persuasive as pagraph 0061 explicitly states “In general the above dyes comprise from about 0.2 to about 10 %, preferably from about 1 to about 5 % by weight of the ink jet composition.” Whereas, the above dyes in paragraphs 0057-0060 are black dyes. Further, it is noted again that the reference is not limited to the preferred embodiments or specific examples, but is good for all that it teaches, and it teaches or suggest dye mixtures of a black dye and a magenta dye.

	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/           Primary Examiner, Art Unit 1734